DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 12/5/2019.  Preliminary amendment is acknowledged.  Claims 1-12 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/5/2019 and 8/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
	The art of record, alone or in combination, fails to disclose or suggest each and every limitation required of claim 1.  Specifically, the art of record is silent to a turbine assembly comprising: a basically hollow aerofoil (“basically hollow” is interpreted as simply hollow), an impingement tube, and an impingement tube sleeve, the impingement tube sleeve comprising at least one impingement tube sleeve segment, the hollow aerofoil having at its interior surface longitudinal ribs extending from a leading edge towards a trailing edge of the hollow aerofoil, wherein a first impingement tube sleeve segment of the at least one impingement tube sleeve segment provides a slotted flow blocker at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745